

AMENDED AND RESTATED
HARRIS & HARRIS GROUP, INC
EXECUTIVE MANDATORY RETIREMENT BENEFIT PLAN


SECTION I
 
PURPOSE
 
1.1           Purpose. The purpose of this Amended and Restated Harris & Harris
Group, Inc. Executive Mandatory Retirement Benefit Plan (the “Plan”) is to
provide those employees of Harris & Harris Group, Inc. who are required to
retire pursuant to the Harris & Harris Group, Inc. Executive Mandatory
Retirement Program with a nonforfeitable retirement benefit which will satisfy
the requirements for exempting those employees from any prohibitions against
mandatory retirement which might otherwise apply under any age discrimination
laws applicable to such terminations of employment.  This Plan was originally
effective March 20, 2003 and was amended and restated effective January 1, 2005
for compliance with Code Section 409A.  The Plan is hereby amended and restated
effective January 1, 2009 to meet the short-term deferral exemption from Code
Section 409A.  As of January 1, 2009 and as of the date this Plan is signed,
there are no current Plan participants.  This Plan shall apply to new
participants only.
 
SECTION II
 
DEFINITIONS
 
2.1           Definitions. The following definitions shall apply for purposes of
the Plan, unless a different meaning is plainly indicated by the context:
 
(a)           Age Discrimination Acts shall mean, collectively, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the New York State
Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human Rights
Law, § 8-107 and any other applicable law pertaining to age discrimination, as
well as any regulations promulgated under any such law.
 
(b)           Board shall mean the Board of Directors of the Company, as
constituted from time to time.
 
(c)           Code shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
(d)           Committee shall mean a committee to administer the Program which
shall be comprised of all members of the Company’s Board of Directors serving
from time to time who would be treated as “non-interested directors” for
purposes of determining eligibility for service on the Board’s Audit Committee.
 
(e)           Company shall mean Harris & Harris Group, Inc., and any successor
to all or a major portion of its assets or business, which successor assumes the
obligations of the Company under this Plan by operation of law or otherwise.
 

 
 

--------------------------------------------------------------------------------

 
 
(f)           Effective Mandatory Retirement Date shall be the date on which an
employee’s employment is actually terminated in a mandatory retirement pursuant
to the Program (whether such date is the Initial Mandatory Retirement Date or a
later date).
 
(g)           ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
(h)           Initial Mandatory Retirement Date, for an employee of the Company
who has been designated as subject to the Program, shall be December 31 of the
year in which the employee attains the age of 65 years (or December 31 of such
later year as the two-year “bona fide executive or high policymaking position”
employment requirement of the Program is first met by the employee); provided,
however, that the employee’s mandatory retirement can be postponed in accordance
with the Program.
 
(i)           Mandatory Retirement Benefit Amount shall mean the lump sum
equivalent of a nonforfeitable retirement benefit (within the meaning of, and
calculated in accordance with, the Age Discrimination Acts) which will satisfy
the requirements for exempting the Participant from any prohibitions against
compulsory retirement under the Age Discrimination Acts immediately prior to the
Participant’s Effective Mandatory Retirement Date. As of the original effective
date of this Plan, the Mandatory Retirement Benefit Amount is the lump sum
equivalent of an immediate nonforfeitable straight life annuity (with no
ancillary benefits) of $44,000.
 
(j)           Offsetting Benefit Amount shall mean the aggregate lump sum
equivalent of those benefits to which a Participant is entitled outside of the
Plan which are treated as immediate nonforfeitable retirement benefits pursuant
to the Age Discrimination Acts. The Offsetting Benefit Amount shall be
calculated by adjusting the relevant benefits to lump sum equivalents in
accordance with the Age Discrimination Acts.
 
(k)           Participant shall mean any employee of the Company who is being
required to retire pursuant to the Harris & Harris Group, Inc. Executive
Mandatory Retirement Program and participation shall begin immediately prior to
the employee’s Effective Mandatory Retirement Date.
 
(l)           Plan shall mean this Harris & Harris Group, Inc. Executive
Mandatory Retirement Benefit Plan, as set forth in this plan instrument, as it
may be amended from time to time.
 
(m)           Plan Benefit shall mean the benefit payable to a Participant
hereunder and calculated pursuant to Section 3.1 hereof.
 
(n)           Program shall mean the Harris & Harris Group, Inc. Executive
Retirement Program, as it may be amended from time to time, attached hereto as
Exhibit A.
 

 
-2-

--------------------------------------------------------------------------------

 
 
SECTION III
 
BENEFITS
 
3.1           Plan Benefit. Each Participant shall be entitled under this Plan
to receive a Plan Benefit actuarially equivalent to the result obtained by
reducing the Mandatory Retirement Benefit Amount by the Participant’s Offsetting
Benefit Amount (if any), but only if such result is a positive amount.
 
3.2           Payment of Plan Benefit.
 
(a)           The Plan Benefit shall be payable to the Participant in the form
of a lump sum, and will be paid to the Participant within 60 days after the
Participant's separation from service on the Participant's Effective Mandatory
Retirement Date.  Calculation of the lump sum benefit shall be made in
accordance with the Age Discrimination Acts.  A Participant's separation from
service for this purpose occurs on the last day on which the Employee performs
services for the Company (or any other entity considered a single employer with
the Company under Section 414(b) or (c) of the Code) substantially on his
regular, full-time schedule, if on that date both the Company and the Employee
reasonably anticipate that (i) no further services will be performed thereafter,
or (ii) the level of bona fide services performed after that date (as an
employee or independent contractor, but not including service as a member of the
Board of Directors of the Company) will permanently decrease to no more than 20%
of the average level of bona fide services performed over the previous 36
months, or on such later date on which the parties first reasonably anticipate
service has reduced in such manner.
 
(b)           Section 3.2(a) shall not apply to payment of Plan Benefits to a
Participant whose Effective Mandatory Retirement Date was on or before December
31, 2008.  The terms of the Plan prior to this Amendment shall control the
timing of payment, except that neither the Company nor the Participant may
adjust or change the timing of payment.
 
3.2           Vesting. Each Participant shall become completely vested in his or
her Plan Benefit on the Participant's Effective Mandatory Retirement Date and
the Plan Benefit shall be nonforfeitable, provided that the Plan Benefit will
only vest if the Participant remains employed through the Participant's
Effective Mandatory Retirement Date.
 
SECTION IV
 
ADMINISTRATION
 
4.1           Administration. The Plan shall be administered by the Committee.
 
4.2           Duties. The Committee shall perform the duties required, and shall
have the powers necessary, to administer the Plan and carry out the provisions
thereof.
 
4.3           Powers. The powers of the Committee shall be as follows:
 

 
-3-

--------------------------------------------------------------------------------

 
 
(a)           To determine any question arising in connection with the Plan,
including factual matters, and its decision or action in respect thereof shall
be final, conclusive and binding upon the Company and the Participants and any
other individual interested herein;
 
(b)           To engage the services of counsel or attorney (who may be counsel
or attorney for the Company) and an actuary, if it deems necessary, and such
other agents or assistants as it deems advisable for the proper administration
of the Plan; and
 
(c)           To receive from the Company and from Participants such information
as shall be necessary for the proper administration of the Plan.
 
4.4           Claims Procedure. Subject to the provisions of this Plan, the
Committee shall make all determinations as to the right of any individual to a
benefit. Any denial by the Committee of the claim for benefits under the Plan by
a Participant or any other individual interested herein shall be stated in
writing by the Committee and delivered or mailed to the Participant or such
individual. Such notice shall set forth the specific reasons for the denial,
written to the best of the Committee’s ability in a manner that may be
understood without legal or actuarial counsel. In addition, the Committee shall
afford to any Participant whose claim for benefits has been denied a reasonable
opportunity for a review of the decision denying the claim.
 
SECTION V
 
NONALIENATION OF BENEFITS
 
Neither the Participant nor any other individual shall have any right to assign
or otherwise to alienate the right to receive payments under the Plan, in whole
or in part.
 
SECTION VI
 
AMENDMENT AND TERMINATION
 
The Company reserves the right at any time by action of the Board to terminate
the Plan or to amend its provisions in any way. Notwithstanding the foregoing,
no termination or amendment of the Plan may reduce the benefits payable under
the Plan to the Participant if the Participant’s termination of employment with
the Company has occurred prior to such termination of the Plan or amendment of
its provisions.
 
SECTION VII
 
MISCELLANEOUS
 
7.1           No Right to Employment. This Plan shall not be construed as
providing any Participant with the right to be retained in the Company’s employ
or to receive any benefit not specifically provided hereunder.
 

 
-4-

--------------------------------------------------------------------------------

 
 
7.2           No Effect on Other Compensation and Benefits. Nothing contained
herein shall exclude or in any manner modify or otherwise affect any existing or
future rights of any Participant to participate in and receive the benefits of
any compensation, bonus, pension, life insurance, medical and hospitalization
insurance or other employee benefit plan or program to which he or she otherwise
might be or become entitled as an officer or employee of the Company.
 
7.3           Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of New York, without regard to its conflicts
of law principles.
 
7.4           Status. This Plan is not intended to satisfy the requirements for
qualification under Section 401(a) of the Code. It is intended to be a
nonqualified plan that is not subject to ERISA. The Plan shall be construed and
administered so as to effectuate this intent.
 
7.5           Plan Expenses; Plan Unfunded. All expenses of establishing and
administering the Plan shall be paid by the Company. No individual interested
herein shall have any interest in any specific assets of the Company by reason
of the individual’s interest under the Plan, and such individuals shall have
only the status of unsecured creditors of the Company with respect to any
benefits that become payable under this Plan. The Company is not required to
purchase any annuity from any third party to provide a Plan Benefit.
 
7.6           Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume the Company’s obligations hereunder in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
7.7           Withholding Requirements. Payment of benefits under this Plan
shall be subject to applicable withholding requirements.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of January 1, 2009, but actually on the date set
forth below.
 


 
HARRIS & HARRIS GROUP, INC.




/s/ Daniel B. Wolfe
Daniel B. Wolfe, President


Date:  November 5, 2009

 
-5-

--------------------------------------------------------------------------------

 

HARRIS & HARRIS GROUP, INC.
EXECUTIVE MANDATORY RETIREMENT PROGRAM


1.           Employees Covered. Individuals who are employed by Harris & Harris
Group, Inc. (the “Company”) in a bona fide executive or high policymaking
position (as determined in accordance with the “Age Discrimination Acts”) and
who are designated in the sole discretion of the “Committee” as subject to this
Program are subject to automatic “mandatory retirement” upon and after December
31 of the year in which a designated individual attains the age of 65 years (or
December 31 of such later year as the two-year employment position requirement
set forth in the next sentence is first met). The designated individual must
have been employed in such a bona fide executive or high policymaking position
for at least the two-year period immediately preceding the effective mandatory
retirement date. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion and on an annual basis beginning in the year in which the
designated individual attains the age of 65 years and prior to December 31 of
that year (or prior to December 31 of such later year as the two-year employment
position requirement is first met), to postpone the then-governing mandatory
retirement date for that individual for one additional year for the benefit of
the Company.
 
2.           Definitions. The following definitions shall apply for purposes of
the Program, unless a different meaning is plainly indicated by the context:
 
A.           “Age Discrimination Acts” shall mean, collectively, the federal Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the New York State
Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human Rights
Law, § 8-107 and any other applicable law pertaining to age discrimination, as
well as any regulations promulgated under any such law.
 
B.           “Committee” shall mean a committee to administer the Program which
shall be comprised of all members of the Company’s Board of Directors serving
from time to time who would be treated as “non-interested directors” for
purposes of determining eligibility for service on the Board’s Audit Committee.
 
C.           “Company” shall mean Harris & Harris Group, Inc., a New York
corporation, and any successor thereto.
 
D.           “Mandatory retirement” shall have the meaning given “compulsory
retirement” by and under the Age Discrimination Acts.
 
E.           “Program” shall mean this Executive Mandatory Retirement Program,
as it may be amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 
